Citation Nr: 0108281	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-04 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for pulmonary tuberculosis 
with chronic obstructive pulmonary disease (COPD), currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1948 to March 
1952, from March 1955 to April 1959, and from April 1959 to 
May 1971.  This case comes to the Board of Veterans' Appeals 
(Board) from a February 1999 RO decision which granted an 
increased rating, from 10 percent to 30 percent, for 
pulmonary tuberculosis with COPD.   The veteran appeals for a 
higher rating.


FINDINGS OF FACT

The veteran's service-connected pulmonary tuberculosis has 
been inactive for many years, and he has associated COPD.  
The most recent pulmonary function test (PFT), which is 
similar to other recent PFTs, showed a Forced Expiratory 
Volume in one second (FEV-1) of 59 percent predicted (after 
bronchodilator use), a ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) of 71 
percent, and Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath method (DLCO (SB)) of 60 
percent predicted.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
pulmonary tuberculosis with COPD have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Codes 6731, 6600 (2000).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1948 to March 
1952, from March 1955 to April 1959, and from April 1959 to 
May 1971 when he retired from service. 

In a February 1972 decision, the RO granted service 
connection and a 100 percent rating for pulmonary 
tuberculosis, moderately advanced, quiescent.  The decision 
was based on service medical records, which showed the 
veteran was hospitalized for suspected tuberculosis and took 
a prophylactic course of INH (isoniazid), and VA examination 
and hospital reports dated from September to December 1971 
which showed moderately advanced pulmonary tuberculosis 
(asymptomatic at hospital discharge in December 1971).  

In a February 1973 decision, the RO reduced the rating, from 
100 percent to 10 percent, for the veteran's service-
connected pulmonary tuberculosis, moderately advanced, 
inactive, to become effective January 1974.  The decision was 
based on a January 1973 VA examination which showed the 
pulmonary tuberculosis was minimal and inactive (a June 1973 
VA examination also revealed the same findings).  The veteran 
appealed this decision, and in a May 1974 decision the Board 
determined that a rating in excess of 10 percent for inactive 
pulmonary tuberculosis was not warranted.  

There are no later medical treatment reports of record 
pertaining to the veteran's lungs until 1997.  VA outpatient 
records show that in June 1997 the veteran had no complaints.  
He denied any shortness of breath.  On a routine visit in 
October 1997, his lungs were clear to auscultation.  

An April 1998 medical record from the U.S. Army Health Clinic 
shows the veteran was seen with complaints of cough, aches, 
and shortness of breath.  An examination of the lungs 
revealed diffuse expiratory wheezes.  There were no rhonchi 
or audible rales.  The assessment was asthma.  A subsequent 
chest X-ray showed no infiltrates or effusion.  

Medical records from Marc Keuler, M.D., in April 1998 show 
the veteran complained of shortness of breath for one and 
one-half weeks with wheezing.  An examination of the lungs 
revealed faint breath sounds.  The diagnosis was asthmatic 
bronchitis.  The veteran was prescribed antibiotics and an 
inhaler.  

Medical records from Pocono Medical Center show the veteran 
was hospitalized for two days in April 1998.  He was admitted 
with a complaints of wheezing and shortness of breath at 
rest.  An examination of his lungs revealed rhonchi and 
wheezes inspiratory and expiratory bilaterally.  A chest X-
ray was clear.  The initial impression was decompensated 
COPD, asthma, and history of hypertension.  His condition 
improved after being placed on antibiotics, steroids, and 
nebulizer.  The discharge diagnoses were COPD with acute 
exacerbation, hypertension, gout, and history of tuberculosis 
in the past.  

An April 1998 VA outpatient record indicates the veteran 
reported a recent hospitalization for an asthma attack and 
denied having a prior history of asthma.  He stated he felt 
better and was presently on inhalers and steroids.  On an 
examination, he denied any shortness of breath.  His lungs 
were clear to auscultation.  The assessment was questionable 
asthma.

An April 1998 medical record from Dr. Keuler indicates that 
on examination the veteran's lungs were clear with decreased 
breath sounds.  The pertinent assessment was COPD/asthma.    

In June 1998, the RO received the veteran's claim for an 
increase in a 10 percent rating for his service-connected 
lung disorder.  The veteran asserted he was experiencing 
increased problems related to his disorder. 

Medical records dated in August 1998 from Dr. Keuler show the 
veteran complained of shortness of breath for two days and 
tightness in the chest.  He stated he had relief of his 
symptoms when he used inhalers.  An examination of the lungs 
revealed expiratory wheezes.  The pertinent assessment was 
COPD, acute exacerbation.     

VA PFT studies in August 1998 showed pre-bronchodilator 
results of an FEV-1 of 60 percent predicted, an FEV-1/FVC of 
62 percent, and DLCO of 85 percent predicted; and post-
bronchodilator results of an FEV-1 of 61 percent predicted 
and an FEV-1/FVC of 61 percent.  The results showed a mild 
obstructive lung defect.

An August 1998 medical record from Dr. Keuler shows the 
veteran was seen for a re-check regarding his shortness of 
breath and wheezing.  He reported that he was improved and 
that his lungs could not get any better.  An examination 
revealed his lungs were clear with decreased breath sounds.  
The pertinent assessment was COPD.  

On a September 1998 VA examination, the veteran reported he 
had an asthmatic attack two weeks previously and received 
outpatient treatment (nebulizer, breathing treatments, and 
steroids).  He reported a chronic cough in the morning with 
yellow sputum at times.  He stated he was still fairly active 
and could walk approximately four blocks without shortness of 
breath.  He stated he had shortness of breath on climbing one 
flight of stairs.  On examination, the veteran was not short 
of breath in getting up on the examination table.  He also 
could walk through the hallway without any difficulty.  He 
did not require any oxygen therapy.  On auscultation of the 
lungs, the breath sounds were distant.  There was no wheezing 
or rales.  A chest X-ray revealed COPD and fibrosis, with 
minimal apical pleural thickening, no active disease, and no 
change from the previous chest X-ray.  The examiner noted the 
PFT results of the previous month, stating that there was a 
mild obstructive lung defect and that diffusion capacity was 
within normal limits.  The pertinent diagnosis was history of 
pulmonary tuberculosis with residual mild COPD.  

A September 1998 medical record from Dr. Keuler shows the 
veteran was seen for a check-up regarding his COPD.  He 
complained of a productive cough.  He requested a home 
nebulizer.  An examination revealed his lungs had decreased 
breath sounds and no wheezes.  The pertinent assessment was 
COPD/asthma.  

An October 1998 medical record from the U.S. Army Health 
Clinic shows that the veteran reported having had asthma 
attacks since April 1998 and took medication with a 
nebulizer.  An examination revealed the lungs had few 
scattered expiratory wheezes and rhonchi bilaterally.  The 
impression was asthmatic bronchitis.  The veteran was to 
continue taking his medications.  

VA outpatient records in October 1998 indicate the veteran 
was seen for a routine follow-up visit.  An examination 
revealed his lungs were clear to auscultation.  A chest X-ray 
showed scarring in the left apical area, minimal pleural 
thickening in the left base, and no active chest disease.  
PFT studies showed pre-bronchodilator results of an FEV-1 of 
61 percent predicted and an FEV-1/FVC of 58 percent; and 
post-bronchodilator results of an FEV-1 of 62 percent 
predicted and an FEV-1/FVC of 57 percent.  The results showed 
a moderate obstructive lung defect.  

A November 1998 medical record from the U.S. Army Health 
Clinic shows that on examination the veteran's lungs had few 
scattered wheezes bilaterally. The impression was asthmatic 
bronchitis.  

A December 1998 medical record from Dr. Keuler shows the 
veteran was seen for a check-up regarding his asthma/COPD.  
He reported that his cough had increased recently with 
occasional yellow sputum.  He requested steroids.  An 
examination revealed his lungs had bibasilar rales and 
decreased breath sounds.  The pertinent assessment was COPD.  

A January 1999 medical record from the U.S. Army Health 
Clinic shows that the veteran was seen with complaints of 
difficulty breathing for two days and a cough productive of 
yellow mucous.  An examination revealed his lungs were clear 
with a few expiratory wheezes.  The impression was asthmatic 
bronchitis/COPD.  

Medical records dated in January 1999 from Gregory Cali, 
D.O., showed the veteran underwent PFT studies which showed 
post-bronchodilator results of an FEV-1 of 59 percent 
predicted, an FEV-1/FVC of 74 percent, and DLCO of 66 percent 
predicted.  Dr. Cali stated on the report that there was good 
effort and comprehension on the veteran's part, and he 
interpreted the results as showing a moderate obstructive 
lung defect, with non-significant improvement on a 
bronchodilator.  In a January 1999 letter to Dr. Keuler, Dr. 
Cali stated that the veteran reported his asthma had not 
really improved and that his attacks were becoming more 
frequent, requiring him to keep a nebulizer at home.  The 
doctor stated that on examination of the lungs there were 
decreased breath sounds with occasional rhonchi which cleared 
with coughing.  The doctor stated that PFT studies were 
completed to determine whether the veteran had emphysema 
versus asthma, and that the studies showed a moderate 
obstruction and increased lung volumes with decreased 
diffusion capacity that was consistent with emphysema.  The 
doctor stated the impression was COPD/emphysema.  

A January 1999 chest X-ray from the U.S. Army Health Clinic 
revealed hyperinflation, with no active disease or interval 
change (from an April 1993 X-ray).  

In a February 1999 decision, the RO granted an increased 
rating, from 10 percent to 30 percent, for the veteran's 
pulmonary tuberculosis with COPD.  The RO stated that the 
recently shown COPD was considered a residual of the service-
connected pulmonary tuberculosis.  

A February 1999 medical record from Dr. Cali shows the 
veteran was seen with complaints of flu symptoms.  The 
assessment was COPD.  

A March 1999 medical record from Dr. Keuler shows that on an 
examination of the veteran's lungs there were scattered 
wheezes.  The pertinent assessment was COPD/asthma.  

In an April 1999 letter, the veteran maintained that his 
breathing condition was becoming so severe that at times he 
could barely walk up a single flight of stairs or any level 
distance without having very severe breathing problems and 
distress.  He also stated that at times his legs felt like 
"dead weights" and he could barely lift them.  He stated 
that since the previous summer he used breathing treatments 
such as a nebulizer, as well as oral inhalers and occasional 
steroids.  He argued that, contrary to the notation on a VA 
report that there was no wheezing or rales, his private 
doctors had noted such findings.  He claimed that recently, 
due to his respiratory problem, all of his normal activities 
had been severely curtailed.  He felt that a 100 percent 
rating was warranted for his lung disorder.  

An April 1999 medical record from the U.S. Army Health Clinic 
shows that on examination the veteran's lungs had a few 
scattered rhonchi bilaterally.  The pertinent impression was 
COPD.  

A May 1999 medical record from Dr. Cali shows the veteran 
reported that his cough was better.  An examination revealed 
his lungs were fairly clear.  The assessment was COPD.  

Medical records dated in July 1999 from Dr. Keuler shows the 
veteran was seen for a check-up of his COPD.  The veteran 
reported that his breathing was better and that he took 
medication when he absolutely needed it.  An examination 
revealed his lungs were clear.  The assessment was the same 
(COPD/asthma).  

On an August 1999 VA examination, the veteran reported he had 
been treated for asthma/COPD for the past three years with 
medications consisting of Albuterol and Atrovent nebulizer, 
Slo-Vent, and Singular.  He reported he had dyspnea on 
exertion after three or four blocks of flat walking.  He 
stated that his baseline function status between the attacks 
was fairly good and that he had had just one attack in the 
past two years.  He stated he had never been treated with 
oxygen or incapacitated for any period of time for his COPD 
or asthma since service.  On examination, there was no 
lymphadenopathy or signs of cor pulmonale, right ventricular 
hypertrophy, or pulmonary hypertension.  PFT studies showed 
pre-bronchodilator results of an FEV-1 of 43 percent 
predicted, an FEV-1/FVC of 71 percent, and a DLCO of 60 
percent predicted; and post-bronchodilator results of an FEV-
1 of 59 percent predicted.  A chest X-ray revealed pleural 
thickening in both apices, fibrosis, and a very small faint 
nodular density in the right lower chest.  A chest CT scan 
revealed no evidence of any intrathoracic lesion other than a 
small nodular density in the right midlung, most likely 
representing a granuloma.  The diagnoses were severe 
COPD/asthma; residual of the previous pulmonary tuberculosis 
as scar and fibrosis and granulomas, mostly in the apices, 
without any change in pulmonary function (no sign of 
restrictive disease with normal peripheral nerve conduction); 
and nodular density in the right midlung, most likely 
granuloma as a residual of the tuberculosis, but since the 
veteran was a smoker and this density had not been previously 
seen, follow-up of this nodule was recommended.  

A December 1999 medical record from Dr. Cali shows the 
veteran was seen with complaints of flu symptoms, yellow 
phlegm, swollen glands, and increased cough.  The assessment 
was asthmatic bronchitis.  

On his February 2000 substantive appeal form, the veteran 
reiterated his previous contentions and claimed that his 
exposure to Agent Orange during service in Vietnam had 
contributed to his lung problems.  He stated that a spot was 
found on his lung that month and that he was also diagnosed 
with pneumonia.  He stated that he continued to take 
medications for his condition and that his breathing problems 
were becoming more severe.   

II.  Analysis

The veteran claims an increase in a 30 percent rating for his 
pulmonary tuberculosis with COPD.  The file shows the RO has 
obtained recent treatment records and provided the veteran 
with a VA examination, and the Board is satisfied that there 
is no further VA duty to assist the veteran in developing his 
claim.  Veterans Claims Assistance Act of 2000, Pub.L. No. 
106-475, 114 Stat.2096 (2000).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

For inactive pulmonary tuberculosis (chronic), for which a 
rating was in effect after August 19, 1968, depending on the 
specific findings, the residuals are rated as interstitial 
lung disease, restrictive lung disease, or, when obstructive 
lung disease is the major residual, as chronic bronchitis 
(Code 6600).  38 C.F.R. § 4.97, Diagnostic Code 6731.

For chronic bronchitis, a 100 percent rating is assigned when 
there is an FEV-1 of less than 40 percent of predicted value, 
or; the FEV-1/FVC is less than 40 percent, or; DLCO (SB) is 
less than 40-percent predicted, or; maximum exercise capacity 
less than 15 ml/ kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  A 60 percent rating is assigned 
when there is an FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 30 percent 
rating is assigned when there is an FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65- percent predicted warrants a 30 percent 
rating.  38 C.F.R. § 4.97, Diagnostic Code 6600.

A review of the record shows that veteran's service-connected 
pulmonary tuberculosis was reduced from 100 percent to 10 
percent, effective in January 1974, on the basis that it was 
inactive and minimal.  It was rated 10 percent disabling from 
January 1974 to April 1998 (under the "protected" rating 
criteria).  The private and VA medical evidence in recent 
years shows that his pulmonary tuberculosis continues to be 
inactive (as it has been since 1971), yet the veteran is 
shown to have developed COPD, which is considered a residual 
of the pulmonary tuberculosis.  COPD is to be rated under 
Code 6600 for chronic bronchitis.  38 C.F.R. § 4.97, Code 
6731.

In order to meet the criteria for an increased rating (i.e., 
60 percent) under Code 6600, there must PFT results as 
outlined in the code.  In 1998, the private and VA medical 
records show the veteran was diagnosed and treated for 
asthma, asthmatic bronchitis, and acute exacerbations of 
COPD.  VA PFT results in August 1998 showed (after 
bronchodilator use) FEV-1 was 61 percent of predicted and 
FEV-1/FVC was 61 percent.  This was said to represent a mild 
obstructive lung defect.  A September 1998 VA examiner added 
that the PFT also showed diffusion capacity was within normal 
limits.  VA PFT results in October 1998 showed (after 
bronchodilator use) FEV-1 was 62 percent of predicted and 
FEV-1/FVC was 57 percent.  This was said to represent a mild 
obstructive lung defect.  In 1999, the private and VA medical 
records show the veteran continued to receive treatment for 
asthmatic bronchitis and COPD.  PFT results obtained from Dr. 
Cali in January 1999 showed (after bronchodilator use) FEV-1 
was 59 percent of predicted, FEV-1/FVC was 74 percent, and 
DLCO was 66 percent of predicted.  Dr. Cali said these 
results represented a moderate obstructive lung defect and 
added that the veteran also had increased lung volumes with 
decreased diffusion capacity that was consistent with 
emphysema.  In April 1999, the veteran claimed his lung 
condition was becoming severe.  VA PFT results in August 1999 
showed that after bronchodilator use FEV-1 was 59 percent of 
predicted and that prior to bronchodilator use FEV-1 was 43 
percent of predicted, FEV-1/FVC was 71 percent, and DLCO was 
60 percent of predicted.  The VA examiner diagnosed the 
veteran with severe COPD/asthma.  

Notwithstanding the doctors' characterizations (i.e., mild, 
moderate, and severe) of the veteran's lung condition, it is 
the findings on the PFTs that determine his disability 
rating.  Under Code 6600, the recent PFT results overall 
correspond most closely to the level of severity contemplated 
by a 30 percent rating and not a 60 percent rating.  It is 
noted that the FEV-1 finding of 43 percent of predicted on 
the most recent VA examination in 1999 would meet the 
criteria for a 60 percent rating.  However, that result was 
obtained prior to treatment (bronchodilator therapy), and 
there was a significant change to 59 percent of predicted 
following treatment.  In sum, the PFT findings do not support 
the veteran's claim for an increased rating under Code 6600.

The Board also considered whether the veteran is entitled to 
a rating in excess of 30 percent under the provisions of 
other potentially related codes.  However, the Board observes 
that the rating criteria for pulmonary emphysema and COPD are 
identical as those found in Code 6600.  See 38 C.F.R. § 4.97, 
Diagnostic Codes 6603, 6604.  Further, the criteria for a 60 
percent rating for bronchial asthma are almost identical to 
those found in Code 6600, but with the added criteria of at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
See 38 C.F.R. § 4.97, Diagnostic Code 6602.  As the evidence 
does not show that the veteran is treated either for his 
exacerbations or with corticosteroids with such frequency, a 
60 percent rating is not warranted.

The Board concludes that the preponderance of the evidence is 
against an increased rating for the veteran's pulmonary 
tuberculosis with COPD.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim for an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An increased rating for pulmonary tuberculosis with COPD is 
denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

